




Amendment No. RI0910A
AMENDMENT
TO THE
MASTER LOAN AGREEMENT
THIS AMENDMENT is entered into as of June 23, 2011, between FARM CREDIT SERVICES
OF AMERICA, FLCA ("FLCA"), FARM CREDIT OF AMERICA, PCA ("PCA") and GOLDEN GRAIN
ENERGY, LLC, Mason City, Iowa (the "Company").
BACKGROUND
FLCA, PCA and the Company are parties to a Master Loan Agreement dated July 21,
2010 (such agreement is hereinafter referred to as the "MLA"). Hereinafter, the
term "Lead Lender" shall mean FLCA. PCA or both, as applicable in the context.
Lead Lender and the Company now desire to amend the MLA. For that reason, and
for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Lead Lender and the Company agree as follows:
1.
A new Section 25 of the MLA is being added in its entirety and shall read as
follows:

SECTION 25. Settlement Line. Pursuant to that certain Revolving Term Loan
Supplement No. R10910T02A, dated June 23, 2011 (as amended, supplemented or
modified from time to time, the "Settlement Line Supplement"), the Company and
Lead Lender agree that from time to time, Lead Lender may require, or the
Company may elect, in each case in such party's sole discretion, that all or a
portion of the loans outstanding under the Settlement Line Supplement be repaid
using the proceeds of a revolving loan made pursuant to the Company's Revolving
Credit Supplement No. RI0910S01A, dated June 23, 2011 and/or Revolving Term Loan
Supplement No. RI0910T01, dated July 21, 2010 (as amended, supplemented or
modified from time to time, the "Supplements"), subject in each case to the
additional terms and conditions set forth in the Settlement Line Supplement and
the Supplements.


2.
Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

CONTINUED ON NEXT PAGE




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this agreement. to he executed by
their duly authorized officers as of the date shown above.
FARM CREDIT SERVICES OF AMERICA, FLCA
GOLDEN GRAIN ENERGY, LLC
 
 
By: /s/ Kathryn J. Frahm
By: /s/ Walter Wendland
Title: VP Credit
Title: President/CEO
 
 
 
 
FARM CREDIT SERVICES OF AMERICA, PCA
 
 
 
By: /s/ Kathryn J. Frahm
 
Title: VP Credit
 
 
 

                    








